*131
ORDER

PER CURIAM.
Kenneth Sisak appeals the judgment on his conviction of one count of possession of a controlled substance. Sisak claims that the trial court erred in overruling his counsel’s objection to the state’s peremptory strike of an African-American juror.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).